UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM8–K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):December 31, 2012 CANADIAN DERIVATIVES CLEARING CORPORATION (Exact name of registrant as specified in its charter) Commission File Number:002-69458 Canada (State or other jurisdiction of incorporation) N/A (IRS Employer Identification No.) 800 Victoria Square, P.O. Box 61, Montreal, Quebec, Canada H4Z 1A9 (Address of principal executive offices, including zip code) 514-871-3545 (Registrant’s telephone number, including area code) Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: []Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) []Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) []Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) []Pre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 9.01Financial Statements and Exhibits. (d)Exhibits. List of Canadian Derivatives Clearing Corporation securities classes listed on the Montreal Exchange as ofDecember 31, 2012. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. By: /s/ Glenn Goucher Name: Glenn Goucher Title: President and Chief Clearing Officer Date:January8th, 2013 EXHIBIT INDEX Exhibit Number Description 99. 1 List of Canadian Derivatives Clearing Corporation securities classes listed on the Montreal Exchange as ofDecember 31, 2012.
